Citation Nr: 0838002	
Decision Date: 11/04/08    Archive Date: 11/10/08	

DOCKET NO.  07-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
postoperative residuals of arthrotomy of the right knee with 
osteoarthritis.  

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
postoperative residuals of arthrotomy of the right knee with 
osteoarthritis.  

3.  Entitlement to service connection for lumbar spondylosis 
with lumbar radiculopathy, claimed as secondary to the 
service-connected postoperative residuals of arthrotomy of 
the right knee with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's right and 
left hip disabilities, as well as his current disability of 
the lumbar spine.  In pertinent part, it is contended that 
the veteran's bilateral hip disabilities and lumbar 
spondylosis with accompanying lumbar radiculopathy are in 
some way proximately due to, the result of, or aggravated by 
his service-connected right knee disability.  

In that regard, following a medical examination in 
February 2006, one of the veteran's private physicians 
indicated that progressively increasing pain in the veteran's 
right knee had resulted in gait deviation, which had led to 
"unusual forces" on the veteran's left hip and low back, 
exacerbating his lumbar spondylytic disease, as well as his 
left hip arthritis.  However, following a VA medical 
examination in February 2006, the examiner was of the opinion 
that there was no nexus between the veteran's bilateral hip 
condition or low back condition and his service-connected 
right knee.  This was to say that the veteran's bilateral hip 
and low back disabilities were "not caused by or a result of 
his (service-connected) right knee condition."  

The Board notes that, following a subsequent medical 
examination in May 2006, another of the veteran's private 
physicians indicated that the veteran was suffering from 
lumbar degenerative arthritis with probable stenosis 
resulting in pain referred to his right leg, and that the 
veteran's (service-connected) knee problem could be causing 
his back problem.  This was felt to be the case given the 
fact that the veteran's service-connected right knee problem 
could cause him to limp, which limp could "exacerbate his 
back arthritis pain."  Finally, following a medical 
examination in August 2006, a third private physician 
indicated that, in his opinion, the veteran's (right) knee 
problems, including arthritis, could "definitely contribute 
to discomfort in "(the veteran's) back."  

The Board observes that, at the time of VA radiographic 
studies in February 2006, multiple images showed no evidence 
of any bone or joint abnormalities in either of the veteran's 
hips.  Such findings raise some question as to whether the 
veteran does, in fact, currently suffer from chronic 
disability, including arthritis, of one or both of his hips.  
Moreover, while at the time of the aforementioned VA 
examination in February 2006, an opinion was offered that the 
veteran's bilateral hip disabilities and low back condition 
were not "caused by or the result of" his service-connected 
right knee disability, no opinion was offered as to whether 
the veteran's service-connected right knee pathology had in 
some way aggravated his hips and/or lower back.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's current claims for service 
connection.  

Finally, the Board observes that, at the time of a private 
neurologic appraisal in May 1980, it was noted that the 
veteran had been receiving Social Security (disability) 
benefits for the past five years.  Significantly, during the 
course of a VA neurologic consultation in February 2005, it 
was once again noted that the veteran had been in receipt of 
Social Security disability benefits since 1975.  The veteran 
himself, on more than one occasion, has indicated that he has 
been in receipt of Social Security disability benefits since 
1975, and that, while such benefits were based primarily upon 
a neurological condition, consideration should be given to 
aggravation from his service-connected right knee pathology 
and other "related problems."  Significantly, in 
correspondence dated in April 2006, the Social Security 
Administration indicated that the veteran had been in receipt 
of disability benefits since August of 1975.  

The Board notes that, based on a review of the veteran's 
file, there currently exists no copy of the determination 
granting the veteran Social Security disability benefits, or 
of the clinical records considered in reaching that 
determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:  

1.  Contact the Social Security 
Administration, with the request that 
they provide a copy of their decision 
concerning the veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2008, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA examination by a board 
of two orthopedic surgeons, preferably 
physicians who have not heretofore seen 
or examined the veteran.  By written 
correspondence, the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims file.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the examiner(s) should 
specifically comment as to whether the 
veteran currently suffers from chronic, 
clinically-identifiable disabilities of 
the right and/or left hip, and the lumbar 
spine.  Should it be determined that the 
veteran does, in fact, suffer from such 
chronic disabilities, an additional 
opinion is requested as to whether any of 
the disabilities identified are as likely 
as not proximately due to, the result of, 
or aggravated by the veteran's service-
connected postoperative residuals of 
arthrotomy of the right knee with 
accompanying osteoarthritis.  

If aggravation is found, the examiner(s) 
should provide an estimate of the degree 
of disability over and above the degree 
of disability that would exist without 
the aggravation caused by the veteran's 
service-connected right knee disability.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the service-
connected right disability are first 
considered?  The increment should be 
identified and defined in terms of actual 
reported findings on examination.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

Note 1:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note 2:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

4.  Then review the veteran's claims for 
service connection for right and left hip 
disabilities, as well as his claim for 
service connection for lumbar spondylosis 
with lumbar radiculopathy.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
January 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



